Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt and entry of Applicant’s Preliminary Amendment dated July 31, 2018 is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on March 16, 2022 is acknowledged.

Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 16, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller (claims 7 and 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because in line 2, the legal term “said” should not be used. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 11, “as a function of yaw position of the wind turbine” is unclear if this also refers to the “obtaining data relating to a produced power ratio” in lines 8-9, or not.
In claim 1, lines 15-16, “being separated by an angular difference in yaw position being substantially equal to 180°” is unclear as to which, if any of the limitations in lines 13-15 of “analyzing the data … in the produced power ratio” are also referred to.
In claim 1, line 16, “substantially equal to 180°” is a relative term which renders the claim indefinite. The term “substantially equal to 180°” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, would 170° or 190° be considered as “substantially equal to 180°”? The amount of deviation from 180 degrees is unclear.
In claim 7, line 10, “as a function of yaw position of the wind turbine” is unclear if this also refers to the “obtaining data relating to a produced power ratio” in lines 7-8, or not.
In claim 7, lines 15-16, “being separated by an angular difference in yaw position being substantially equal to 180°” is unclear as to which, if any of the limitations in lines 12-14 of “analyzing the data … in the produced power ratio” are also referred to.
In claim 7, lines 15-16, “substantially equal to 180°” is a relative term which renders the claim indefinite. The term “substantially equal to 180°” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, would 170° or 190° be considered as “substantially equal to 180°”? The amount of deviation from 180 degrees is unclear.

In claim 8, line 10, “as a function of yaw position of the wind turbine” is unclear if this also refers to the “obtaining data relating to a produced power ratio” in lines 7-8, or not.
In claim 8, lines 15-16, “being separated by an angular difference in yaw position being substantially equal to 180°” is unclear as to which, if any of the limitations in lines 12-14 of “analyzing the data … in the produced power ratio” are also referred to.
In claim 8, lines 15-16, “substantially equal to 180°” is a relative term which renders the claim indefinite. The term “substantially equal to 180°” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, would 170° or 190° be considered as “substantially equal to 180°”? The amount of deviation from 180 degrees is unclear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites in summary:
Identifying a neighbouring wind turbine of the wind farm, which is a mental process.
Obtaining first produced power data from the wind turbine and from the neighbouring wind turbine, during a period of time, which are data gathering.
Based on the obtained first produced power data, obtaining data relating to a produced power ratio or a produced power difference between a produced power of the wind turbine and a produced power of the neighbouring wind turbine, as a function of yaw position of the wind turbine, said yaw position being provided by the wind turbine, which are mathematical relationships, formulas, and/or calculations.
Analyzing the data relating to the produced power ratio or the data relating to the produced power difference and identifying a local maximum and a local minimum in the produced power ratio or the produced power difference being separated by an angular difference in yaw position being substantially equal to 180°, and identifying yaw positions corresponding to the local maximum and the local minimum, said local maximum arising from the neighbouring wind turbine being arranged directly in a wake the wake of the wind turbine, and said local minimum arising from the wind turbine being arranged directly in a wake of the neighbouring wind turbine, which are mental processes.
Deriving a first yaw position offset of the wind turbine, based on the analyzing step and based on the geographical positions of the wind turbine and the neighbouring wind turbine, which are mathematical relationships, formulas, and/or calculations.
Claim 2 recites in summary: 
Deriving absolute yaw positions of the wind turbine corresponding to the neighbouring wind turbine being arranged directly in the wake of the wind turbine and corresponding to the wind turbine being arranged directly in the wake of the neighbouring wind turbine, wherein deriving a yaw position offset comprises comparing the identified yaw positions to the derived absolute yaw positions, based on the geographical positions of the wind turbine and the neighbouring wind turbine, which are mathematical relationships, formulas, and/or calculations.
Claim 3 recites in summary:
Identifying a further neighbouring wind turbine of the wind farm, which is a mental process.
Obtaining second produced power data from the wind turbine and from the further neighbouring wind turbine, during a period of time, and deriving a second yaw position offset of the wind turbine, based on the second obtained produced power data and based on geographical positions of the wind turbine and the further neighbouring wind turbine, which are mathematical relationships, formulas, and/or calculations.
Claim 4 recites in summary:
Deriving a resulting yaw position offset of the wind turbine, based on the first yaw position offset and the second yaw position offset, which are mathematical relationships, formulas, and/or calculations.
Claim 5 recites in summary:
The first produced power data is obtained while at least one of the wind turbine and/or the neighbouring wind turbine is/are operated in a partial load region, which are data gathering.
Claim 6 recites in summary:
Correcting the yaw positions provided by the wind turbine to eliminate the derived first yaw position offset, which is a mathematical concept.
Claim 7 recites in summary, a controller configured to:
 Obtain first produced power data from a wind turbine and from a neighbouring wind turbine, during a period of time, which are data gathering.
Based on the obtained first produced power data, obtain data relating to a produced power ratio or a produced power difference between a produced power of the wind turbine and a produced power of the neighbouring wind turbine, as a function of yaw position of the wind turbine, said yaw position being provided by the wind turbine, which are mathematical relationships, formulas, and/or calculations.
Analyze the data relating to the produced power ratio or the data relating to the produced power difference and identify a local maximum and a local minimum in the produced power ratio or the produced power difference being separated by an angular difference in yaw position being substantially equal to 180°, and identify yaw positions corresponding to the local maximum and the local minimum, said local maximum arising from the neighbouring wind turbine being arranged directly in a wake of the wind turbine, and said local minimum arising from the wind turbine being arranged directly in a wake of the neighbouring wind turbine, which are mental processes.
Derive a first yaw position offset of the wind turbine, based on the analyzing step and based on the geographical positions of the wind turbine and the neighbouring wind turbine, which are mathematical relationships, formulas, and/or calculations.
Claim 8 recites in summary, a controller configured to:
 Obtain first produced power data from a wind turbine and from a neighbouring wind turbine, during a period of time, which are data gathering.
Based on the obtained first produced power data, obtain data relating to a produced power ratio or a produced power difference between a produced power of the wind turbine and a produced power of the neighbouring wind turbine, as a function of yaw position of the wind turbine, said yaw position being provided by the wind turbine, which are mathematical relationships, formulas, and/or calculations.
Analyze the data relating to the produced power ratio or the data relating to the produced power difference and identify a local maximum and a local minimum in the produced power ratio or the produced power difference being separated by an angular difference in yaw position being substantially equal to 180°, and identify yaw positions corresponding to the local maximum and the local minimum, said local maximum arising from the neighbouring wind turbine being arranged directly in a wake of the wind turbine, and said local minimum arising from the wind turbine being arranged directly in a wake of the neighbouring wind turbine, which are mental processes.
Derive a yaw position offset of the wind turbine, based on the analyzing step and based on geographical positions of the wind turbine and the neighbouring wind turbine, which is a mathematical calculation.
With regard to claims 1-6, the appropriate ones of the above identified limitations, as drafted, are directed to mental processes, that under their broadest reasonable interpretations, cover performance of the limitations in the mind.
With regard to claims 1-6, the appropriate ones of the above identified limitations, as drafted, are directed to mathematical relationships, formulas, and/or calculations or concepts, which are considered abstract ideas (see MPEP §2106.04(a)).
With regard to claims 1-6, the appropriate ones of the above identified limitations, as drafted, are related to data gathering, which are considered as insignificant extra-solution activities (see MPEP §2106.05(g)).
With regard to claims 1-6, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the abstract ideas into a practical application, because the additional claim elements, such as the wind turbine, tower, nacelle, wind farm, neighboring wind turbine, wakes, and further neighboring wind turbine, are common components/elements which do not add a meaningful limitation to the abstract ideas.
With regard to claims 7-8, the appropriate ones of the above identified limitations, as drafted, are directed to mental processes, that under their broadest reasonable interpretations, cover performance of the limitations in the mind, but for the recitation of a generic controller configured to perform the mental processes. That is, other than reciting “the controller being configured to” perform the mental processes, nothing in the claim elements precludes the steps from practically being performed in the human mind. These encompass a person manually performing the limitations in the mind. Additionally, the mere nominal recitation of a generic controller does not take the claim limitation out of the mental processes grouping.
With regard to claims 7-8, the appropriate ones of the above identified limitations, as drafted, are directed to mathematical relationships, formulas, and/or calculations or concepts, which are considered abstract ideas (see MPEP §2106.04(a)).
With regard to claims 7-8, the appropriate ones of the above identified limitations, as drafted, are related to data gathering, which are considered as insignificant extra-solution activities (see MPEP §2106.05(g)).
With regard to claims 7-8, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the abstract ideas into a practical application, because the additional claim elements, such as the wind turbine, tower, nacelle, wind farm, neighboring wind turbine, wakes, and further neighboring wind turbine, are common components/elements which do not add a meaningful limitation to the abstract ideas.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gregg 2015/0345476 is cited as the U.S. Patent Publication equivalent of EP 2949924.
Chen 2018/0135595 is cited as the U.S. Patent Publication equivalent of CN 105041570.
Ambeker 2015/0308316 is cited as the U.S. Patent Publication equivalent of CN 105041572.
EP 2599993 is cited to show a method of determining a yaw angle of a wind turbine component, with position data of a receiver generating a first reference axis defining an actual orientation of the component in reference to a geographical direction, a second reference axis defining an orientation of the component in reference to a predefined landmark or predefined geographical direction, with the angle between the first and the second reference axis being determined as yaw angle of the component.
Attia 2014/0037447 is cited to show a method for operating a wind farm, including determining a wake-effect between at least two wind turbines forming a sub-set of the wind farm, each of the at least two wind turbines having a yaw system, and determining a desired yaw angle setpoint for each of the at least two wind turbines so that a total power production of at least the sub-set is expected to be increased compared to independently operating the yaw systems of each of the at least two wind turbines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Verdier/Primary Examiner, Art Unit 3745